 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   ISSAC DA’BOUR DAWSON,                          1:15-cv-01867-DAD-GSA-PC
 9                   Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                    MOTION AS MOOT
10         vs.                                      (ECF No. 101.)
11   CDCR, et al.,
12                   Defendants.
13

14          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
15   action pursuant to 42 U.S.C. § 1983.
16          On April 17, 2019, Plaintiff filed a motion requesting a date for trial and compelling
17   defendants to produce discovery documents. (ECF No. 101.) Plaintiff’s motion is moot
18   because on April 9, 2019, judgment was entered in favor of defendants and this case was
19   closed. (ECF No 99.)
20          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion filed on April 17,
21   2019, is DENIED as moot.
22
     IT IS SO ORDERED.
23

24      Dated:       April 22, 2019                          /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
